7018 0040 0001 1393 1785
Court's show cause order. Dismissal is therefore not only appropriate but required to
maintain judicial efficiency and conserve court resources.

       Accordingly, this case is DISMSSED, without prejudice, for failure to prosecute in
accordance with Rule 41(b), and all pending motions are dismissed as moot. The Clerk is
directed to enter judgment for the Government.



                                                      れ とれ
      ITIS S0 0RDERED.


                                                      ‐   OMASC.WHEELER
                                                      Judge